DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-2, 4-14 and 16-25 are pending in this application.Claims 1, 7-13, and 20-25 are presented as currently amended claims.
Claims 2, 4-6, 14, and 16-19 are presented as original claims.
Claims 3 and 15 are cancelled 
No claims are newly presented.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2, 4-6, 8, 11-18, 20, and 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over Milton (US 20200017117 A1) in view of Kennedy (US 8717940 B2) in view of Switkes et al. (US 20200125086 A1). As regards the individual claims:
Regarding claim 1, Milton teaches an apparatus comprising:
a computing entity located at a base station of a mobile communication system (Milton: ¶ 044; the radio may be a cellular radio by which data is communicated during a wireless data session between cellular base stations and the vehicle.)
the computing entity including: at least one interface for communicating with a plurality of road users and with a plurality of road-side infrastructure entities (Milton: ¶ 044; vehicle 102 includes a wireless network interface 105 having a radio by which the vehicle may send data to and receives data from one or more servers via the base station)
Milton does not explicitly teach:
and a control module configured to: receive a first a plurality of environmental perception models from the plurality of road users and receive information related to a plurality of planned routes of the plurality of road users, wherein the plurality of planned routes correspond to a predefined area; however, Switkes teaches:
and a control module configured to: receive a first a plurality of environmental perception models from the plurality of road users and receive information related to a plurality of planned routes of the plurality of road users, wherein the plurality of planned routes correspond to a predefined area, (Switkes: ¶ 023; vehicles may transmit and/or receive data (e.g., to a NOC and/or fleet management system, etc.) including, but not limited to data indicating [inter alia] what direction they are traveling; what direction they are predicted (e.g., predetermined/planning on/suggested) to be traveling on for a particular period of time; when they are expected to stop (e.g., predetermined to stop, planning on stopping, suggested stopping time); where they plan on stopping; what route(s) they plan to travel (e.g., a route suggested and/or determined by a system, a route determined by a navigation/mapping system based on their destination such a system may be a rendezvousing system, a fleet management system, a navigation system, etc.))
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Milton as modified by Kennedy with the teachings of Switkes The use of a known technique to improve devices in the same way is obvious (KSR Int'l Co. v. Teleflex Inc., 550 U.S. at 417, 82 USPQ2d at 1396.) In the instant case, both Milton and Switkes’s base devices are similar methods of improving a vehicle’s situational knowledge through sharing sensor data through networking; however, Switkes’s device has been improved by sharing predicted route data in addition to other observed data. Before the time of filing of the claimed invention, one of ordinary skill in the art could have applied Switkes’s known improvement to Milton’s using known methods and recognized that the results of the combination were predictable because each element merely performs the same function as it does separately. Further, such a combination would predictably create an expectation of advantage of the networked vehicles having additional data.
Milton further teaches:
request a second plurality of environmental perception models, from the plurality of road-side infrastructure entities via the at least one interface based on information derived from the received first plurality of environmental perception models and the received information related to the plurality of planned routes, (Milton: ¶ 046; roadside device 130 may capture an image, video, or sound of or otherwise associated with a vehicle or object. For example, the roadside sensors 134 may capture an image, video, or sound associated with both the vehicle 102 and the anomalous object) (Milton: ¶ 084; some embodiments may [inter alia] determine a license plate sequence of the first vehicle using OCR [and] update a corresponding vehicle profile to record the presence of the vehicle in the proximity of the roadside sensors.)
wherein the received second plurality of environmental perception models are associated with the predefined area, (Milton: ¶¶ 046-047; some embodiments may correlate geolocation data provided by vehicles and known roadside device locations to further aid classification of events that correlate with anomalous vehicle behaviors. For example, the roadside agent 138 may analyze a video stream captured by the roadside sensors 134 in conjunction with vehicle geolocation data provided by the vehicle 102 to detect the anomalous object 110. In some embodiments, the vehicle computing device 106 may first label the anomalous object 110, and the local computing data center 122 may label the anomalous object 110 based on a visual recording captured by the roadside sensors 134. A local application executing on the local computing data center 122 may then recognize that the geolocations of the roadside sensors 134 are close the geolocations of the vehicle 102 and analyze detected features.)
and wherein the request includes a desired update rate for the second plurality of environmental perception models, (Milton: ¶ 046; Furthermore, some embodiments may correlate geolocation data provided by vehicles and known roadside device locations to further aid classification of events that correlate with anomalous vehicle behaviors. For example, the roadside agent 138 may analyze a video stream [requested to be] captured by the roadside sensors 134 in conjunction with vehicle geolocation data provided by the vehicle 102 to detect the anomalous object)
generate a combined environmental perception model for the predefined area by fusing the first plurality of environmental perception models and the second plurality of environmental perception models within the combined environmental perception model (Milton: ¶ 007; a first set of vehicle proximity data using a first set of sensors, wherein: the first set of sensors is attached to a first vehicle, the first vehicle includes one or more processors executing a first vehicle application operating as a part of a vehicle computing layer, wherein the vehicle computing layer comprises a set of vehicle applications operating on a first set of processors, wherein each of the first set of processors are attached to one or more vehicles, the first set of geolocations, the first set of control-system data, the a first set of vehicle proximity data are concurrently obtained. . . and sending the first set of local computing layer results to a top-view application executing on a top-view computing layer, wherein the top-view computing application comprises a neural network executing on the top-view computing layer, and wherein the top-view computing application also receives a second set of local computing layer results and third set of geolocations from a third vehicle; training a top-view computing neural network based on the first set of local computing layer results to determine a top-view control-system adjustment value based on a region containing the first set of geolocations, the second set of geolocations, and the third set of geolocations, wherein the top-view control-system adjustment value is different from the control-system adjustment value)
wherein the generated combined environmental perception model is along at least one of the plurality of planned routes, and wherein the combined environmental perception model models a position and movement of each of plurality of road users within the predefined area over a plurality of points in time in the future (Switkes: ¶ 044; NOC may provide specific control parameters such as a target gap. These control parameters or constraints may be based on factors known at the NOC such as speed limits, the nature of the road/terrain (e.g., hilly vs. flat, winding vs. straight, etc.) weather conditions, traffic or road conditions, etc. In other circumstances the NOC may provide information such information to platoon controller 310. The NOC may also provide information about the partner vehicle including its configuration information and any known relevant information about its current operational state such as weight, trailer length, etc.) (Switkes: ¶ 023; vehicles may transmit and/or receive data [calculated by the NOC] (e.g., to a NOC and/or fleet management system, etc.) including, but not limited to data indicating: whether they are available to platoon; whether they are platooning; whether a platoon they were part of dissolved; what direction they are traveling; what direction they are predicted (e.g., predetermined/planning on/suggested) to be traveling on for a particular period of time; when they are expected to stop (e.g., predetermined to stop, planning on stopping, suggested stopping time); where they plan on stopping; what route(s) they plan to travel (e.g., a route suggested and/or determined by a system, a route determined by a navigation/mapping system based on their destination such a system may be a rendezvousing system.)
predict a plurality of traffic situations within the predefined area and along the at least one of the plurality of planned routes over plurality of points in time in the future based on the combined environmental perception model (Milton: ¶ 101; may include training and using one or more of the learning methods described above to predict a future vehicle behavior based on known sensor data from a plurality of vehicles.) (Milton: ¶ 073; Various other predictions can be made using supervised learning operation, such as predictions about braking duration or a maximum steering wheel angular position made by a vehicle operator during a turn.) (Milton: ¶ 091; the local layer machine-learning operation may include using the agent to use a trained machine-learning system to determine an output. As further described below, these outputs can include though are not limited to a predicted operator or vehicle behavior, a labeled operator or vehicle activity, a risk value, a control-system adjustment value, or the like. Either or both machine-learning system state values or outputs may be considered local computing layer results and may be used for further operations or transmitted to other layers in the multilayer vehicle learning infrastructure.)
Milton does not explicitly teach:
and predict communication links of the road users in the plurality of traffic situations over the plurality of points in time in the future and determine information related to the predicted of communication links between the road users in the plurality of traffic situations; however, Kennedy does teach:
and predict communication links of the road users in the plurality of traffic situations over the plurality of points in time in the future and determine information related to the predicted of communication links between the road users in the plurality of traffic situations (Kennedy: col. 2, lns. 32-44; method for operating a mobile ad hoc network (MANET) comprising a plurality of mobile nodes and a plurality of wireless communication links connecting the mobile nodes together. The method includes predicting future-needed network services, network resources and network configurations in the MANET; predicting a network response, based upon the predicted future-needed network services) (Kennedy: col. 2, lns 45-55; (13) Predictive networking, or more formally referred to herein as Psiactive Networking (.PSI.Net), is mobile ad-hoc networking in which the network "senses and predicts" a need will occur in the future for network services, resources and configurations which may not presently be needed. Fundamentally, .PSI.Net fuses key information from multiple adjacent and non-adjacent network layers as is necessary to accomplish reliable prediction of future needed network services, resources and configurations.).
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Milton with the teachings of Kennedy because simple substitution of one known element for another to obtain predictable results (KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 416; MPEP § 2143(I)(B)). In the instant case, Milton teaches an ad-hoc system for combining sensors from various vehicles into one integrated model, this teaching differs from the claimed invention by the addition of wireless networking sensor combination, but Kennedy shows that wireless networking sensor combination was known in the art and one of ordinary skill in the art could have substituted as an additional sensor to the teachings of Milton, and the results of the substitution would have been predictably having additional information about the area surrounding the vehicle. Consequently, the combination is obvious to a person of ordinary skill in the art. 
Regarding claim 2, as detailed above, Milton as modified by Kennedy as modified by Switkes teach the invention as detailed with respect to claim 1. Switkes further teaches:
wherein the control module is further configured to obtain information related to a plurality of planned maneuvers of the plurality of road users (Switkes: ¶ 043; information transmitted between vehicles may also include information/data about intended future actions).
Milton further teaches:
wherein the combined environmental perception model is generated based on the information related the plurality of planned maneuvers (Milton: ¶ 007; sending the first set of local computing layer results to a top-view application executing on a top-view computing layer, wherein the top-view computing application comprises a neural network executing on the top-view computing layer, and wherein the top-view computing application also receives a second set of local computing layer results and third set of geolocations from a third vehicle; training a top-view computing neural network based on the first set of local computing layer results to determine a top-view control-system adjustment value based on a region containing the first set of geolocations, the second set of geolocations, and the third set of geolocations, wherein the top-view control-system adjustment value is different from the control-system adjustment value; updating the control-system adjustment value based on the top-view control-system adjustment value; transmitting the control-system adjustment value to the first vehicle; and adjusting a vehicle response to an operator-effected change in the first vehicle based on the control-system adjustment value.)
Regarding claim 4, as detailed above, Milton as modified by Kennedy as modified by Switkes teach the invention as detailed with respect to claim 1. Milton further teaches:
wherein the plurality of environmental perception models comprise modeling information for an area surrounding the plurality of road users, wherein the modeling information relates to objects that have been identified by the plurality of road users using perception sensors of the plurality of road users (Milton: ¶ 027; sensors can sense various other types of information such as locations, vehicle condition, vehicle operator statuses or distances to objects in the vehicle's environment. For example, some channels of sensor data may be expressed as a point cloud of vectors with an origin corresponding to the vehicle's location. Vehicle sensors may include LIDAR, radar, or ultrasonic sensors. In addition, or alternatively, some embodiments may include one or more types of optical cameras)
Regarding claim 5, as detailed above, Milton as modified by Kennedy as modified by Switkes teach the invention as detailed with respect to claim 1. Milton further teaches:
wherein the control module is further configured to group the plurality of road users into a plurality of clusters of road users based on the predicted plurality of traffic situations (Milton: ¶ 021; attributes can be combined to form vehicle profiles, operator profiles, or location profiles, each which are further described below and can be used to determine vehicle adjustment values. In some cases, the profiles may be implicit in trained machine-learning model parameters. In addition, these attributes can be combined to provide risk indicators for locations, vehicle types, or operator types, wherein vehicle adjustment values can be pushed to vehicles in response to one or more risk values meeting or exceeding a risk threshold.) (Milton: ¶ 137; a risk value may be used to determine a vehicle adjustment value, other uses for the risk value exist. Some embodiments may use a computed risk value to determine the probability that a demographic group will drive a particular vehicle or type of vehicle)
Regarding claim 6, as detailed above, Milton as modified by Kennedy as modified by Switkes teach the invention as detailed with respect to claim 1. Kennedy further teaches:
wherein the control module is further configured to determine information related to radio resources required for the predicted communication links based on the information related to the prediction of the communication links (Kennedy: col. 2, lns. 32-44; method for operating a mobile ad hoc network (MANET) comprising a plurality of mobile nodes and a plurality of wireless communication links connecting the mobile nodes together. The method includes predicting future-needed network services, network resources and network configurations in the MANET; predicting a network response, based upon the predicted future-needed network services)
Regarding claim 8, as detailed above, Milton as modified by Kennedy as modified by Switkes teach the invention as detailed with respect to claim 6. Kennedy further teaches:
wherein the control module is configured to perform a resource planning of radio resources (Kennedy: col. 2, lns. 32-44; method for operating a mobile ad hoc network (MANET) comprising a plurality of mobile nodes and a plurality of wireless communication links connecting the mobile nodes together. The method includes predicting future-needed network services, network resources and network configurations in the MANET; predicting a network response, based upon the predicted future-needed network services)
within the predefined area based on the required radio resources (Milton: ¶ 019; In some embodiments, these vehicles may be in communication with an application executing on a local computing layer or on a top-view computing layer or cloud-based computing system via a cellular tower or other wireless base station. A wireless base station may be in wired communication with a data center or other computing device of a local computing layer. Alternatively, or in addition, the wireless base station may be in wired communication with a cloud-based computing application or service operating on a top-view computing layer. For example, the base stations may serve as access points on cellular or Wi-Fi™ networks for collections of sensor data of vehicles within wireless range of the respective base stations (e.g., in wireless ad hoc or centrally managed mesh networks).)
Regarding claim 11, as detailed above, Milton as modified by Kennedy as modified by Switkes teach the invention as detailed with respect to claim 1. Milton further teaches:
wherein the information related to the prediction of the communication links of the road users in the plurality of traffic situations is determined using a machine- learning algorithm (Milton: ¶ 011; a first computing environment in which various machine-learning infrastructure may be implemented with the present techniques in accordance with some embodiments;)
wherein information related to the plurality of traffic situations is used as input to the machine-learning algorithm (Milton: ¶ 007; sending the first set of local computing layer results to a top-view application executing on a top-view computing layer, wherein the top-view computing application comprises a neural network executing on the top-view computing layer, and wherein the top-view computing application also receives a second set of local computing layer results and third set of geolocations from a third vehicle; training a top-view computing neural network based on the first set of local computing layer results to determine a top-view control-system adjustment value based on a region containing the first set of geolocations, the second set of geolocations, and the third set of geolocations, wherein the top-view control-system adjustment value is different from the control-system adjustment value; updating the control-system adjustment value based on the top-view control-system adjustment value; transmitting the control-system adjustment value to the first vehicle; and adjusting a vehicle response to an operator-effected change in the first vehicle based on the control-system adjustment value.) (Milton: ¶ 011; a first computing environment in which various machine-learning infrastructure may be implemented with the present techniques in accordance with some embodiments;)
Regarding claim 12, as detailed above, Milton as modified by Kennedy as modified by Switkes teach the invention as detailed with respect to claim 1. Milton further teaches:
wherein at least a portion of a coverage area of the base station overlaps with a predefined area (Milton: ¶ 019; In some embodiments, these vehicles may be in communication with an application executing on a local computing layer or on a top-view computing layer or cloud-based computing system via a cellular tower or other wireless base station. A wireless base station may be in wired communication with a data center or other computing device of a local computing layer. Alternatively, or in addition, the wireless base station may be in wired communication with a cloud-based computing application or service operating on a top-view computing layer. For example, the base stations may serve as access points on cellular or Wi-Fi™ networks for collections of sensor data of vehicles within wireless range of the respective base stations (e.g., in wireless ad hoc or centrally managed mesh networks).)
Regarding claim 13, Milton teaches a method of:
receiving, by a computing entity located at a base station of a mobile communication system (Milton: ¶ 044; the radio may be a cellular radio by which data is communicated during a wireless data session between cellular base stations and the vehicle.)
Milton does not explicitly teach:
a first plurality of environmental perception models from a plurality of road users and receiving information related to a plurality of planned routes of the plurality of road users, wherein the plurality of planned routes correspond to a predefined area; however, Switkes teaches:
a first plurality of environmental perception models from a plurality of road users and receiving information related to a plurality of planned routes of the plurality of road users, wherein the plurality of planned routes correspond to a predefined area, (Switkes: ¶ 023; vehicles may transmit and/or receive data (e.g., to a NOC and/or fleet management system, etc.) including, but not limited to data indicating [inter alia] what direction they are traveling; what direction they are predicted (e.g., predetermined/planning on/suggested) to be traveling on for a particular period of time; when they are expected to stop (e.g., predetermined to stop, planning on stopping, suggested stopping time); where they plan on stopping; what route(s) they plan to travel (e.g., a route suggested and/or determined by a system, a route determined by a navigation/mapping system based on their destination such a system may be a rendezvousing system, a fleet management system, a navigation system, etc.))
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Milton as modified by Kennedy with the teachings of Switkes The use of a known technique to improve devices in the same way is obvious (KSR Int'l Co. v. Teleflex Inc., 550 U.S. at 417, 82 USPQ2d at 1396.) In the instant case, both Milton and Switkes’s base devices are similar methods of improving a vehicle’s situational knowledge through sharing sensor data through networking; however, Switkes’s device has been improved by sharing predicted route data in addition to other observed data. Before the time of filing of the claimed invention, one of ordinary skill in the art could have applied Switkes’s known improvement to Milton’s using known methods and recognized that the results of the combination were predictable because each element merely performs the same function as it does separately. Further, such a combination would predictably create an expectation of advantage of the networked vehicles having additional data.
requesting, by the computing entity, a second plurality of environmental perception models from a plurality of road-side infrastructure entities based on information derived from the received first plurality of environmental perception models and the received information related to the plurality of planned routes, (Milton: ¶ 046; roadside device 130 may capture an image, video, or sound of or otherwise associated with a vehicle or object. For example, the roadside sensors 134 may capture an image, video, or sound associated with both the vehicle 102 and the anomalous object) (Milton: ¶ 084; some embodiments may [inter alia] determine a license plate sequence of the first vehicle using OCR [and] update a corresponding vehicle profile to record the presence of the vehicle in the proximity of the roadside sensors.)
wherein the received second plurality of environmental perception models are associated with the predefined area, (Milton: ¶¶ 046-047;  some embodiments may correlate geolocation data provided by vehicles and known roadside device locations to further aid classification of events that correlate with anomalous vehicle behaviors. For example, the roadside agent 138 may analyze a video stream captured by the roadside sensors 134 in conjunction with vehicle geolocation data provided by the vehicle 102 to detect the anomalous object 110. In some embodiments, the vehicle computing device 106 may first label the anomalous object 110, and the local computing data center 122 may label the anomalous object 110 based on a visual recording captured by the roadside sensors 134. A local application executing on the local computing data center 122 may then recognize that the geolocations of the roadside sensors 134 are close the geolocations of the vehicle 102 and analyze detected features.)
and wherein the request includes a desired update rate for the second plurality of environmental perception models; (Milton: ¶ 046; Furthermore, some embodiments may correlate geolocation data provided by vehicles and known roadside device locations to further aid classification of events that correlate with anomalous vehicle behaviors. For example, the roadside agent 138 may analyze a video stream [requested to be] captured by the roadside sensors 134 in conjunction with vehicle geolocation data provided by the vehicle 102 to detect the anomalous object)
generating a combined environmental perception model for the predefined area by fusing the first plurality of environmental perception models and the second plurality of environmental perception models within the combined environmental perception model (Milton: ¶ 007; a first set of vehicle proximity data using a first set of sensors, wherein: the first set of sensors is attached to a first vehicle, the first vehicle includes one or more processors executing a first vehicle application operating as a part of a vehicle computing layer, wherein the vehicle computing layer comprises a set of vehicle applications operating on a first set of processors, wherein each of the first set of processors are attached to one or more vehicles, the first set of geolocations, the first set of control-system data, the a first set of vehicle proximity data are concurrently obtained. . . and sending the first set of local computing layer results to a top-view application executing on a top-view computing layer, wherein the top-view computing application comprises a neural network executing on the top-view computing layer, and wherein the top-view computing application also receives a second set of local computing layer results and third set of geolocations from a third vehicle; training a top-view computing neural network based on the first set of local computing layer results to determine a top-view control-system adjustment value based on a region containing the first set of geolocations, the second set of geolocations, and the third set of geolocations, wherein the top-view control-system adjustment value is different from the control-system adjustment value)
wherein the generated combined environmental perception model is along at least one of the plurality of planned routes, and wherein the combined environmental perception model models a position and movement of each of plurality of road users within the predefined area over a plurality of points in time in the future; (Switkes: ¶ 044; NOC may provide specific control parameters such as a target gap. These control parameters or constraints may be based on factors known at the NOC such as speed limits, the nature of the road/terrain (e.g., hilly vs. flat, winding vs. straight, etc.) weather conditions, traffic or road conditions, etc. In other circumstances the NOC may provide information such information to platoon controller 310. The NOC may also provide information about the partner vehicle including its configuration information and any known relevant information about its current operational state such as weight, trailer length, etc.) (Switkes: ¶ 023; vehicles may transmit and/or receive data [calculated by the NOC] (e.g., to a NOC and/or fleet management system, etc.) including, but not limited to data indicating: whether they are available to platoon; whether they are platooning; whether a platoon they were part of dissolved; what direction they are traveling; what direction they are predicted (e.g., predetermined/planning on/suggested) to be traveling on for a particular period of time; when they are expected to stop (e.g., predetermined to stop, planning on stopping, suggested stopping time); where they plan on stopping; what route(s) they plan to travel (e.g., a route suggested and/or determined by a system, a route determined by a navigation/mapping system based on their destination such a system may be a rendezvousing system.)
predicting a plurality of traffic situations within the predefined area over and along the at least one of the plurality of planned routes over the plurality of points in time in the future based on the combined environmental perception model (Milton: ¶ 101; may include training and using one or more of the learning methods described above to predict a future vehicle behavior based on known sensor data from a plurality of vehicles.) (Milton: ¶ 073; Various other predictions can be made using supervised learning operation, such as predictions about braking duration or a maximum steering wheel angular position made by a vehicle operator during a turn.) (Milton: ¶ 091; the local layer machine-learning operation may include using the agent to use a trained machine-learning system to determine an output. As further described below, these outputs can include though are not limited to a predicted operator or vehicle behavior, a labeled operator or vehicle activity, a risk value, a control-system adjustment value, or the like. Either or both machine-learning system state values or outputs may be considered local computing layer results and may be used for further operations or transmitted to other layers in the multilayer vehicle learning infrastructure.)
Milton does not explicitly teach:
and predicting communication links of road users in the plurality of traffic situations over the plurality of points in time in the future and determining information related to the predicted communication links between the road users in the plurality of traffic situations; however, Kennedy does teach:
and predicting communication links of road users in the plurality of traffic situations over the plurality of points in time in the future and determining information related to the predicted communication links between the road users in the plurality of traffic situations (Kennedy: col. 2, lns. 32-44; method for operating a mobile ad hoc network (MANET) comprising a plurality of mobile nodes and a plurality of wireless communication links connecting the mobile nodes together. The method includes predicting future-needed network services, network resources and network configurations in the MANET; predicting a network response, based upon the predicted future-needed network services) (Kennedy: col. 2, lns 45-55; (13) Predictive networking, or more formally referred to herein as Psiactive Networking (.PSI.Net), is mobile ad-hoc networking in which the network "senses and predicts" a need will occur in the future for network services, resources and configurations which may not presently be needed. Fundamentally, .PSI.Net fuses key information from multiple adjacent and non-adjacent network layers as is necessary to accomplish reliable prediction of future needed network services, resources and configurations.)
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Milton with the teachings of Kennedy because simple substitution of one known element for another to obtain predictable results (KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 416; MPEP § 2143(I)(B)). In the instant case, Milton teaches an ad-hoc system for combining sensors from various vehicles into one integrated model, this teaching differs from the claimed invention by the addition of wireless networking sensor combination, but Kennedy shows that wireless networking sensor combination was known in the art and one of ordinary skill in the art could have substituted as an additional sensor to the teachings of Milton, and the results of the substitution would have been predictably having additional information about the area surrounding the vehicle. Consequently, the combination is obvious to a person of ordinary skill in the art.
Regarding claim 14, as detailed above, Milton as modified by Kennedy as modified by Switkes teach the invention as detailed with respect to claim 13. Switkes further teaches:
further comprising: obtaining information related to a plurality of planned maneuvers of the plurality of road users (Switkes: ¶ 043; information transmitted between vehicles may also include information/data about intended future actions).
Milton further teaches:
wherein the combined environmental perception model is generated based on the information related the plurality of planned maneuvers (Milton: ¶ 007; sending the first set of local computing layer results to a top-view application executing on a top-view computing layer, wherein the top-view computing application comprises a neural network executing on the top-view computing layer, and wherein the top-view computing application also receives a second set of local computing layer results and third set of geolocations from a third vehicle; training a top-view computing neural network based on the first set of local computing layer results to determine a top-view control-system adjustment value based on a region containing the first set of geolocations, the second set of geolocations, and the third set of geolocations, wherein the top-view control-system adjustment value is different from the control-system adjustment value; updating the control-system adjustment value based on the top-view control-system adjustment value; transmitting the control-system adjustment value to the first vehicle; and adjusting a vehicle response to an operator-effected change in the first vehicle based on the control-system adjustment value.)
Regarding claim 15, as detailed above, Milton as modified by Kennedy as modified by Switkes teach the invention as detailed with respect to claim 13. Switkes further teaches:
further comprising: obtaining information related to a plurality of planned routes of the plurality of road users (Switkes: ¶ 023; vehicles may transmit and/or receive data (e.g., to a NOC and/or fleet management system, etc.) including, but not limited to data indicating [inter alia] what direction they are traveling; what direction they are predicted (e.g., predetermined/planning on/suggested) to be traveling on for a particular period of time; when they are expected to stop (e.g., predetermined to stop, planning on stopping, suggested stopping time); where they plan on stopping; what route(s) they plan to travel (e.g., a route suggested and/or determined by a system, a route determined by a navigation/mapping system based on their destination such a system may be a rendezvousing system, a fleet management system, a navigation system, etc.)).
Milton further teaches:
wherein the combined environmental perception model is generated based on the information related the plurality of planned routes (Milton: ¶ 007; sending the first set of local computing layer results to a top-view application executing on a top-view computing layer, wherein the top-view computing application comprises a neural network executing on the top-view computing layer, and wherein the top-view computing application also receives a second set of local computing layer results and third set of geolocations from a third vehicle; training a top-view computing neural network based on the first set of local computing layer results to determine a top-view control-system adjustment value based on a region containing the first set of geolocations, the second set of geolocations, and the third set of geolocations, wherein the top-view control-system adjustment value is different from the control-system adjustment value; updating the control-system adjustment value based on the top-view control-system adjustment value; transmitting the control-system adjustment value to the first vehicle; and adjusting a vehicle response to an operator-effected change in the first vehicle based on the control-system adjustment value.)
Regarding claim 16, as detailed above, Milton as modified by Kennedy as modified by Switkes teach the invention as detailed with respect to claim 13. Milton further teaches:
wherein the plurality of environmental perception models comprise modeling information for an area surrounding the plurality of road users, wherein the modeling information relates to objects that have been identified by the plurality of road users using perception sensors of the plurality of road users. (Milton: ¶ 027; sensors can sense various other types of information such as locations, vehicle condition, vehicle operator statuses or distances to objects in the vehicle's environment. For example, some channels of sensor data may be expressed as a point cloud of vectors with an origin corresponding to the vehicle's location. Vehicle sensors may include LIDAR, radar, or ultrasonic sensors. In addition, or alternatively, some embodiments may include one or more types of optical cameras,)
Regarding claim 17, as detailed above, Milton as modified by Kennedy as modified by Switkes teach the invention as detailed with respect to claim 13. Milton further teaches:
further comprising: grouping the plurality of road users into a plurality of clusters of road users based on the predicted plurality of traffic situations (Milton: ¶ 021; attributes can be combined to form vehicle profiles, operator profiles, or location profiles, each which are further described below and can be used to determine vehicle adjustment values. In some cases, the profiles may be implicit in trained machine-learning model parameters. In addition, these attributes can be combined to provide risk indicators for locations, vehicle types, or operator types, wherein vehicle adjustment values can be pushed to vehicles in response to one or more risk values meeting or exceeding a risk threshold.) (Milton: ¶ 137; a risk value may be used to determine a vehicle adjustment value, other uses for the risk value exist. Some embodiments may use a computed risk value to determine the probability that a demographic group will drive a particular vehicle or type of vehicle)
Regarding claim 18, as detailed above, Milton as modified by Kennedy as modified by Switkes teach the invention as detailed with respect to claim 13. Kennedy further teaches:
further comprising: determining information related to radio resources required for the predicted communication links based on the information related to the prediction of the communication links (Kennedy: col. 2, lns. 32-44; method for operating a mobile ad hoc network (MANET) comprising a plurality of mobile nodes and a plurality of wireless communication links connecting the mobile nodes together. The method includes predicting future-needed network services, network resources and network configurations in the MANET; predicting a network response, based upon the predicted future-needed network services)
Regarding claim 20, as detailed above, Milton as modified by Kennedy as modified by Switkes teach the invention as detailed with respect to claim 18. Kennedy further teaches:
performing a resource planning of radio resources (Kennedy: col. 2, lns. 32-44; method for operating a mobile ad hoc network (MANET) comprising a plurality of mobile nodes and a plurality of wireless communication links connecting the mobile nodes together. The method includes predicting future-needed network services, network resources and network configurations in the MANET; predicting a network response, based upon the predicted future-needed network services)
within the predefined area based on the required radio resources (Milton: ¶ 019; In some embodiments, these vehicles may be in communication with an application executing on a local computing layer or on a top-view computing layer or cloud-based computing system via a cellular tower or other wireless base station. A wireless base station may be in wired communication with a data center or other computing device of a local computing layer. Alternatively, or in addition, the wireless base station may be in wired communication with a cloud-based computing application or service operating on a top-view computing layer. For example, the base stations may serve as access points on cellular or Wi-Fi™ networks for collections of sensor data of vehicles within wireless range of the respective base stations (e.g., in wireless ad hoc or centrally managed mesh networks).)
Regarding claim 23, as detailed above, Milton as modified by Kennedy as modified by Switkes teach the invention as detailed with respect to claim 13. Milton further teaches:
wherein the information related to the prediction of the communication links of the road users in the plurality of traffic situations is determined using a machine- learning algorithm (Milton: ¶ 011; a first computing environment in which various machine-learning infrastructure may be implemented with the present techniques in accordance with some embodiments;)
wherein information related to the plurality of traffic situations is used as input to the machine-learning algorithm (Milton: ¶ 007; sending the first set of local computing layer results to a top-view application executing on a top-view computing layer, wherein the top-view computing application comprises a neural network executing on the top-view computing layer, and wherein the top-view computing application also receives a second set of local computing layer results and third set of geolocations from a third vehicle; training a top-view computing neural network based on the first set of local computing layer results to determine a top-view control-system adjustment value based on a region containing the first set of geolocations, the second set of geolocations, and the third set of geolocations, wherein the top-view control-system adjustment value is different from the control-system adjustment value; updating the control-system adjustment value based on the top-view control-system adjustment value; transmitting the control-system adjustment value to the first vehicle; and adjusting a vehicle response to an operator-effected change in the first vehicle based on the control-system adjustment value.) (Milton: ¶ 011; a first computing environment in which various machine-learning infrastructure may be implemented with the present techniques in accordance with some embodiments;)
Regarding claim 24, as detailed above, Milton as modified by Kennedy as modified by Switkes teach the invention as detailed with respect to claim 13. Milton further teaches:
wherein a coverage area of the base station at least partially overlaps with a part of the predefined area (Milton: ¶ 019; In some embodiments, these vehicles may be in communication with an application executing on a local computing layer or on a top-view computing layer or cloud-based computing system via a cellular tower or other wireless base station. A wireless base station may be in wired communication with a data center or other computing device of a local computing layer. Alternatively, or in addition, the wireless base station may be in wired communication with a cloud-based computing application or service operating on a top-view computing layer. For example, the base stations may serve as access points on cellular or Wi-Fi™ networks for collections of sensor data of vehicles within wireless range of the respective base stations (e.g., in wireless ad hoc or centrally managed mesh networks).)
Regarding claim 25, Milton teaches a:
system for a transportation vehicle, the system comprising a computer, a processor, or a programmable hardware component (Milton: ¶ 139; Computing system 1000 may include one or more processors (e.g., processors 1010a-1010n) coupled to system memory 1020, an input/output I/O device interface 1030, and a network interface 1040 via an input/output (I/O) interface 1050. A processor may include a single processor or a plurality of processors (e.g., distributed processors). A processor may be any suitable processor capable of executing or otherwise performing instructions. A processor may include a central processing unit (CPU) that carries out program instructions to perform the arithmetical, logical, and input/output operations of computing system 1000. A processor may execute code (e.g., processor firmware, a protocol stack, a database management system, an operating system, or a combination thereof) that creates an execution environment for program instructions.)
Milton does not explicitly teach:
configured to receive a first plurality of environmental perception models from a plurality of road users wherein the first plurality of environmental perception models includes information related to and receive information related to a plurality of planned routes of the plurality of road users, wherein the plurality of planned routes correspond to a predefined area; however, Switkes teaches:
configured to receive a first plurality of environmental perception models from a plurality of road users wherein the first plurality of environmental perception models includes information related to and receive information related to a plurality of planned routes of the plurality of road users, wherein the plurality of planned routes correspond to a predefined area, (Switkes: ¶ 023; vehicles may transmit and/or receive data (e.g., to a NOC and/or fleet management system, etc.) including, but not limited to data indicating [inter alia] what direction they are traveling; what direction they are predicted (e.g., predetermined/planning on/suggested) to be traveling on for a particular period of time; when they are expected to stop (e.g., predetermined to stop, planning on stopping, suggested stopping time); where they plan on stopping; what route(s) they plan to travel (e.g., a route suggested and/or determined by a system, a route determined by a navigation/mapping system based on their destination such a system may be a rendezvousing system, a fleet management system, a navigation system, etc.))
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Milton as modified by Kennedy with the teachings of Switkes The use of a known technique to improve devices in the same way is obvious (KSR Int'l Co. v. Teleflex Inc., 550 U.S. at 417, 82 USPQ2d at 1396.) In the instant case, both Milton and Switkes’s base devices are similar methods of improving a vehicle’s situational knowledge through sharing sensor data through networking; however, Switkes’s device has been improved by sharing predicted route data in addition to other observed data. Before the time of filing of the claimed invention, one of ordinary skill in the art could have applied Switkes’s known improvement to Milton’s using known methods and recognized that the results of the combination were predictable because each element merely performs the same function as it does separately. Further, such a combination would predictably create an expectation of advantage of the networked vehicles having additional data.
Milton further teaches:
request a second plurality of environmental perception models, from a plurality of road-side infrastructure entities based on information derived from the received first plurality of environmental perception models and the received information related to the plurality of planned routes, (Milton: ¶ 046; roadside device 130 may capture an image, video, or sound of or otherwise associated with a vehicle or object. For example, the roadside sensors 134 may capture an image, video, or sound associated with both the vehicle 102 and the anomalous object) (Milton: ¶ 084; some embodiments may [inter alia] determine a license plate sequence of the first vehicle using OCR [and] update a corresponding vehicle profile to record the presence of the vehicle in the proximity of the roadside sensors.)
wherein the received second plurality of environmental perception models are associated with the predefined area(Milton: ¶¶ 046-047;  some embodiments may correlate geolocation data provided by vehicles and known roadside device locations to further aid classification of events that correlate with anomalous vehicle behaviors. For example, the roadside agent 138 may analyze a video stream captured by the roadside sensors 134 in conjunction with vehicle geolocation data provided by the vehicle 102 to detect the anomalous object 110. In some embodiments, the vehicle computing device 106 may first label the anomalous object 110, and the local computing data center 122 may label the anomalous object 110 based on a visual recording captured by the roadside sensors 134. A local application executing on the local computing data center 122 may then recognize that the geolocations of the roadside sensors 134 are close the geolocations of the vehicle 102 and analyze detected features.)
and wherein the request includes a desired update rate for the second plurality of environmental perception models (Milton: ¶ 046; Furthermore, some embodiments may correlate geolocation data provided by vehicles and known roadside device locations to further aid classification of events that correlate with anomalous vehicle behaviors. For example, the roadside agent 138 may analyze a video stream [requested to be] captured by the roadside sensors 134 in conjunction with vehicle geolocation data provided by the vehicle 102 to detect the anomalous object)
generate a combined environmental perception model for the predefined area by fusing the first plurality of environmental perception models and the second plurality of environmental perception models within the combined environmental perception model (Milton: ¶ 007; a first set of vehicle proximity data using a first set of sensors, wherein: the first set of sensors is attached to a first vehicle, the first vehicle includes one or more processors executing a first vehicle application operating as a part of a vehicle computing layer, wherein the vehicle computing layer comprises a set of vehicle applications operating on a first set of processors, wherein each of the first set of processors are attached to one or more vehicles, the first set of geolocations, the first set of control-system data, the a first set of vehicle proximity data are concurrently obtained. . . and sending the first set of local computing layer results to a top-view application executing on a top-view computing layer, wherein the top-view computing application comprises a neural network executing on the top-view computing layer, and wherein the top-view computing application also receives a second set of local computing layer results and third set of geolocations from a third vehicle; training a top-view computing neural network based on the first set of local computing layer results to determine a top-view control-system adjustment value based on a region containing the first set of geolocations, the second set of geolocations, and the third set of geolocations, wherein the top-view control-system adjustment value is different from the control-system adjustment value)
predict a plurality of traffic situations within the predefined area and along the at least one of the plurality of planned routes over the plurality of points in time in the future based on the combined environmental perception model (Milton: ¶ 101; may include training and using one or more of the learning methods described above to predict a future vehicle behavior based on known sensor data from a plurality of vehicles.) (Milton: ¶ 073; Various other predictions can be made using supervised learning operation, such as predictions about braking duration or a maximum steering wheel angular position made by a vehicle operator during a turn.) (Milton: ¶ 091; the local layer machine-learning operation may include using the agent to use a trained machine-learning system to determine an output. As further described below, these outputs can include though are not limited to a predicted operator or vehicle behavior, a labeled operator or vehicle activity, a risk value, a control-system adjustment value, or the like. Either or both machine-learning system state values or outputs may be considered local computing layer results and may be used for further operations or transmitted to other layers in the multilayer vehicle learning infrastructure.)
Milton does not explicitly teach:
and predict communication links of the road users in the plurality of traffic situations over the plurality of points in time in the future and determine information related to a of the predicted communication links between the road users in the plurality of traffic situations; however, Kennedy does teach:
and predict communication links of the road users in the plurality of traffic situations over the plurality of points in time in the future and determine information related to a of the predicted communication links between the road users in the plurality of traffic situations; (Kennedy: col. 2, lns. 32-44; method for operating a mobile ad hoc network (MANET) comprising a plurality of mobile nodes and a plurality of wireless communication links connecting the mobile nodes together. The method includes predicting future-needed network services, network resources and network configurations in the MANET; predicting a network response, based upon the predicted future-needed network services) (Kennedy: col. 2, lns 45-55; (13) Predictive networking, or more formally referred to herein as Psiactive Networking (.PSI.Net), is mobile ad-hoc networking in which the network "senses and predicts" a need will occur in the future for network services, resources and configurations which may not presently be needed. Fundamentally, .PSI.Net fuses key information from multiple adjacent and non-adjacent network layers as is necessary to accomplish reliable prediction of future needed network services, resources and configurations.)
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Milton with the teachings of Kennedy because simple substitution of one known element for another to obtain predictable results (KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 416; MPEP § 2143(I)(B)). In the instant case, Milton teaches an ad-hoc system for combining sensors from various vehicles into one integrated model, this teaching differs from the claimed invention by the addition of wireless networking sensor combination, but Kennedy shows that wireless networking sensor combination was known in the art and one of ordinary skill in the art could have substituted as an additional sensor to the teachings of Milton, and the results of the substitution would have been predictably having additional information about the area surrounding the vehicle. Consequently, the combination is obvious to a person of ordinary skill in the art.
Claims 7, 9-10, 19, and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Milton in view of Kennedy in view of Switkes in view of Ramalho de Oliveira (US 20180376306 A1) (hereinafter Ramalho). As regards the individual claims
Regarding claim 7, as detailed above, Milton as modified by Kennedy as modified by Switkes teach the invention as detailed with respect to claim 6. Kennedy further teaches:
wherein the control module is configured to determine information related to vehicular communication services (Kennedy: col. 2, lns. 32-44; method for operating a mobile ad hoc network (MANET) comprising a plurality of mobile nodes and a plurality of wireless communication links connecting the mobile nodes together. The method includes predicting future-needed network services, network resources and network configurations in the MANET; predicting a network response, based upon the predicted future-needed network services)
None of the previously applied prior art explicitly teaches:
required by road users that are involved in the plurality of traffic situations, wherein the information related to the radio resources required for the predicted communication links is determined based on the information related to the vehicular communication services that are required by the road users that are involved in the plurality of traffic situations; however, Ramalho does teach:
required by road users that are involved in the plurality of traffic situations, wherein the information related to the radio resources required for the predicted communication links is determined based on the information related to the vehicular communication services that are required by the road users that are involved in the plurality of traffic situations (Ramalho: ¶ 132; Due to the different connectivity needs of the various use-cases and scenarios in which AVs will operate, a system in accordance with various aspects of the present disclosure may provide smart and intelligent connectivity tools, to help operators and end-users make sure that the type, scope, and capacity of the wireless connectivity made available to each AV is tailored to the context and requirements of each individual scenario, while optimizing the functionality of the AV and the services provided by the AV, as a whole.) (Ramalho: ¶ 147-148; support functionality related to periods of time when the AV is parked such as, for example, planning, scheduling, and/or coordinating the uploading and/or downloading by the AV of data to/from the Cloud; providing a stable and reliable gateway to the Internet for end-users in the vicinity of the AV; and providing new or additional connectivity of a wireless access infrastructure. The network-based and transportation-related tasks or actions that may be performed by AVs such as, for example, travelling, parking, gathering data, enabling communications, providing support for services, and providing transportation of people and/or goods each occur within a context. A system in accordance with the present disclosure may use information about context as input to algorithms, functions, and/or policies that may determine whether or not the AV is to, by way of example and not limitation, provide wireless connectivity to vehicle occupants; store or advertise data; travel over a particular route; remain stopped at a certain location; proceed to a charging station or parking place; and/or act as an urban sensor or data courier. It is clear that the example actions listed above are not only related to providing wireless connectivity, but that such actions also affect the AV ecosystem. Additional details are provided below regarding various sets of context information that may affect the AV behavior and/or functionalities.)
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Milton as modified by Kennedy with the teachings of Ramalho. The use of a known technique to improve devices in the same way is obvious (KSR Int'l Co. v. Teleflex Inc., 550 U.S. at 417, 82 USPQ2d at 1396.) In the instant case, both Milton and Ramalho’s base devices are similar methods of improving a vehicle’s situational knowledge through sharing sensor data through networking; however, Ramalho’s device has been improved by sharing predicted needs in addition to currently observed needs. Before the time of filing of the claimed invention, one of ordinary skill in the art could have applied Ramalho’s known improvement to Milton’s using known methods and recognized that the results of the combination were predictable because each element merely performs the same function as it does separately. Further, such a combination would predictably create an expectation of advantage of the networked vehicles having additional contextual information.
Regarding claim 9, as detailed above, Milton as modified by Kennedy as modified by Switkes teach the invention as detailed with respect to claim 1. None of the previously applied prior art explicitly teaches:
wherein the predicted communication links between the road users in the plurality of traffic situations comprises vehicle-to-vehicle-communication links and vehicle- to-network-communication links; however, Ramalho teaches:
wherein the predicted communication links between the road users in the plurality of traffic situations comprises vehicle-to-vehicle-communication links and vehicle- to-network-communication links (Ramalho: ¶ 133; context-aware access to connectivity and mobility; the aggregation of bandwidth through different technologies; a gateway for Internet access, connectivity fallback, and networking offload; the evolution of V2V, V2I, and V2X communication architecture and equipment; and smart management of radio frequency (RF) spectrum occupancy.))
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Milton as modified by Kennedy with the teachings of Ramalho. The use of a known technique to improve devices in the same way is obvious (KSR Int'l Co. v. Teleflex Inc., 550 U.S. at 417, 82 USPQ2d at 1396.) In the instant case, both Milton and Ramalho’s base devices are similar methods of improving a vehicle’s situational knowledge through sharing sensor data through networking; however, Ramalho’s device has been improved by using pre-existing v2v technology. Before the time of filing of the claimed invention, one of ordinary skill in the art could have applied Ramalho’s known improvement to Milton’s using known methods and recognized that the results of the combination were predictable because each element merely performs the same function as it does separately. Further, such a combination would predictably create an expectation of advantage of existing technological development of the v2v technologies.
Regarding claim 10, as detailed above, Milton as modified by Kennedy as modified by Switkes as modified by Ramalho teaches the invention as detailed with respect to claim 9. Kennedy further teaches:
wherein the control module is configured to determine information related to an estimated quality of service of the predicted communication links (Kennedy: col. 2, lns. 32-44; method for operating a mobile ad hoc network (MANET) comprising a plurality of mobile nodes and a plurality of wireless communication links connecting the mobile nodes together. The method includes predicting future-needed network services, network resources and network configurations in the MANET; predicting a network response, based upon the predicted future-needed network services)
based on information related to available radio resources within the predefined area and based on predicted channel state information on the predicted communication links between the road users within the predefined area (Ramalho: ¶ 147-148; support functionality related to periods of time when the AV is parked such as, for example, planning, scheduling, and/or coordinating the uploading and/or downloading by the AV of data to/from the Cloud; providing a stable and reliable gateway to the Internet for end-users in the vicinity of the AV; and providing new or additional connectivity of a wireless access infrastructure. The network-based and transportation-related tasks or actions that may be performed by AVs such as, for example, travelling, parking, gathering data, enabling communications, providing support for services, and providing transportation of people and/or goods each occur within a context. A system in accordance with the present disclosure may use information about context as input to algorithms, functions, and/or policies that may determine whether or not the AV is to, by way of example and not limitation, provide wireless connectivity to vehicle occupants; store or advertise data; travel over a particular route; remain stopped at a certain location; proceed to a charging station or parking place; and/or act as an urban sensor or data courier. It is clear that the example actions listed above are not only related to providing wireless connectivity, but that such actions also affect the AV ecosystem. Additional details are provided below regarding various sets of context information that may affect the AV behavior and/or functionalities.).
Regarding claim 19, as detailed above, Milton as modified by Kennedy as modified by Switkes teach the invention as detailed with respect to claim 18. Kennedy further teaches:
further comprising: determining information related to vehicular communication services (Kennedy: col. 2, lns. 32-44; method for operating a mobile ad hoc network (MANET) comprising a plurality of mobile nodes and a plurality of wireless communication links connecting the mobile nodes together. The method includes predicting future-needed network services, network resources and network configurations in the MANET; predicting a network response, based upon the predicted future-needed network services)
None of the previously applied prior art explicitly teaches:
required by road users that are involved in the plurality of traffic situations, wherein the information related to the radio resources required for the predicted communication links is determined based on the information related to the vehicular communication services that are required by the road users that are involved in the plurality of traffic situations; however, Ramalho does teach:
required by road users that are involved in the plurality of traffic situations, wherein the information related to the radio resources required for the predicted communication links is determined based on the information related to the vehicular communication services that are required by the road users that are involved in the plurality of traffic situations (Ramalho: ¶ 132; Due to the different connectivity needs of the various use-cases and scenarios in which AVs will operate, a system in accordance with various aspects of the present disclosure may provide smart and intelligent connectivity tools, to help operators and end-users make sure that the type, scope, and capacity of the wireless connectivity made available to each AV is tailored to the context and requirements of each individual scenario, while optimizing the functionality of the AV and the services provided by the AV, as a whole.) (Ramalho: ¶ 147-148; support functionality related to periods of time when the AV is parked such as, for example, planning, scheduling, and/or coordinating the uploading and/or downloading by the AV of data to/from the Cloud; providing a stable and reliable gateway to the Internet for end-users in the vicinity of the AV; and providing new or additional connectivity of a wireless access infrastructure. The network-based and transportation-related tasks or actions that may be performed by AVs such as, for example, travelling, parking, gathering data, enabling communications, providing support for services, and providing transportation of people and/or goods each occur within a context. A system in accordance with the present disclosure may use information about context as input to algorithms, functions, and/or policies that may determine whether or not the AV is to, by way of example and not limitation, provide wireless connectivity to vehicle occupants; store or advertise data; travel over a particular route; remain stopped at a certain location; proceed to a charging station or parking place; and/or act as an urban sensor or data courier. It is clear that the example actions listed above are not only related to providing wireless connectivity, but that such actions also affect the AV ecosystem. Additional details are provided below regarding various sets of context information that may affect the AV behavior and/or functionalities.)
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Milton as modified by Kennedy with the teachings of Ramalho. The use of a known technique to improve devices in the same way is obvious (KSR Int'l Co. v. Teleflex Inc., 550 U.S. at 417, 82 USPQ2d at 1396.) In the instant case, both Milton and Ramalho’s base devices are similar methods of improving a vehicle’s situational knowledge through sharing sensor data through networking; however, Ramalho’s device has been improved by sharing predicted needs in addition to currently observed needs. Before the time of filing of the claimed invention, one of ordinary skill in the art could have applied Ramalho’s known improvement to Milton’s using known methods and recognized that the results of the combination were predictable because each element merely performs the same function as it does separately. Further, such a combination would predictably create an expectation of advantage of the networked vehicles having additional contextual information.
Regarding claim 21, as detailed above, Milton as modified by Kennedy as modified by Switkes teach the invention as detailed with respect to claim 13. However, none of the previously applied prior art explicitly teaches:
wherein the predicted  communication links between the road users in the plurality of traffic situations comprises vehicle-to-vehicle-communication links and vehicle- to-network-communication links; however, Ramalho does teach:
wherein the predicted  communication links between the road users in the plurality of traffic situations comprises vehicle-to-vehicle-communication links and vehicle- to-network-communication links (Ramalho: ¶ 133; context-aware access to connectivity and mobility; the aggregation of bandwidth through different technologies; a gateway for Internet access, connectivity fallback, and networking offload; the evolution of V2V, V2I, and V2X communication architecture and equipment; and smart management of radio frequency (RF) spectrum occupancy.).
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Milton as modified by Kennedy with the teachings of Ramalho. The use of a known technique to improve devices in the same way is obvious (KSR Int'l Co. v. Teleflex Inc., 550 U.S. at 417, 82 USPQ2d at 1396.) In the instant case, both Milton and Ramalho’s base devices are similar methods of improving a vehicle’s situational knowledge through sharing sensor data through networking; however, Ramalho’s device has been improved by using pre-existing v2v technology. Before the time of filing of the claimed invention, one of ordinary skill in the art could have applied Ramalho’s known improvement to Milton’s using known methods and recognized that the results of the combination were predictable because each element merely performs the same function as it does separately. Further, such a combination would predictably create an expectation of advantage of existing technological development of the v2v technologies.
Regarding claim 22, as detailed above, Milton as modified by Kennedy as modified by Switkes teach the invention as detailed with respect to claim 13. Kennedy further teaches:
determining information related to an estimated quality of service of the predicted communication links (Kennedy: col. 2, lns. 32-44; method for operating a mobile ad hoc network (MANET) comprising a plurality of mobile nodes and a plurality of wireless communication links connecting the mobile nodes together. The method includes predicting future-needed network services, network resources and network configurations in the MANET; predicting a network response, based upon the predicted future-needed network services)
None of the previously applied prior art explicitly teaches:
based on information related to available radio resources within the predefined area and based on predicted channel state information on the predicted communication links between the road users within the predefined area; however, Ramalho does teach:
based on information related to available radio resources within the predefined  area and based on predicted channel state information on the predicted communication links between the road users within the predefined  area (Ramalho: ¶ 147-148; support functionality related to periods of time when the AV is parked such as, for example, planning, scheduling, and/or coordinating the uploading and/or downloading by the AV of data to/from the Cloud; providing a stable and reliable gateway to the Internet for end-users in the vicinity of the AV; and providing new or additional connectivity of a wireless access infrastructure. The network-based and transportation-related tasks or actions that may be performed by AVs such as, for example, travelling, parking, gathering data, enabling communications, providing support for services, and providing transportation of people and/or goods each occur within a context. A system in accordance with the present disclosure may use information about context as input to algorithms, functions, and/or policies that may determine whether or not the AV is to, by way of example and not limitation, provide wireless connectivity to vehicle occupants; store or advertise data; travel over a particular route; remain stopped at a certain location; proceed to a charging station or parking place; and/or act as an urban sensor or data courier. It is clear that the example actions listed above are not only related to providing wireless connectivity, but that such actions also affect the AV ecosystem. Additional details are provided below regarding various sets of context information that may affect the AV behavior and/or functionalities.)
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Milton as modified by Kennedy with the teachings of Ramalho. The use of a known technique to improve devices in the same way is obvious (KSR Int'l Co. v. Teleflex Inc., 550 U.S. at 417, 82 USPQ2d at 1396.) In the instant case, both Milton and Ramalho’s base devices are similar methods of improving a vehicle’s situational knowledge through sharing sensor data through networking; however, Ramalho’s device has been improved by sharing predicted needs in addition to currently observed needs. Before the time of filing of the claimed invention, one of ordinary skill in the art could have applied Ramalho’s known improvement to Milton’s using known methods and recognized that the results of the combination were predictable because each element merely performs the same function as it does separately. Further, such a combination would predictably create an expectation of advantage of the networked vehicles having additional contextual information.
Response to Arguments
Applicant's remarks filed April 15, 2022 have been fully considered.
Applicant’s argument and amendments with respect to the previous applied 35 U.S.C. § 101 rejection to claim 25 is persuasive and the rejection is hereby withdrawn.
Applicant’s arguments with respect to claims 1, 4-6, 8, 11-13, 16-18, 20, and 23-25 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure Khan (US 20190294966 A1) which discloses a method for training a neural network which couples a communication device and a perception recorder, continuously recording the surroundings in the vicinity of the first object; receiving, at the trainer, a message from a communication device associated with an object in the vicinity of the trainer.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES PALL whose telephone number is (571)272-5280. The examiner can normally be reached on Monday - Thursday 9:30 - 18:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on 571-272-1206. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/C.P./Examiner, Art Unit 3663 
/MACEEH ANWARI/Primary Examiner, Art Unit 3663